Citation Nr: 1539016	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-07 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1967 to July 1971 and on active duty for training (ACDUTRA) in the Air Force from June 1998 to September 1998 and from December 1998 to April 1999.  The Veteran also had service in the Naval Reserve from 1985 to 1994 and in the Air Force Reserve from 1994 to 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied entitlement to service connection for a psychiatric disability, claimed as dysthymia.

This matter was previously before the Board in November 2014, when it was remanded for further development.  

The Veteran appeared at a hearing before the undersigned in September 2014 prior to the remand.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded this matter to the AOJ to schedule the Veteran for an examination.  The AOJ scheduled an examination in June 2015 at the VA Medical Center (VAMC) in San Francisco, California.  The Veteran failed to report for the examination.  

In July 2015, the AOJ mailed the Veteran a supplemental statement of the case (SSOC), informing him that his claim remained denied because he failed to report for the examination, and returned the matter to the Board.  Approximately one week after the SSOC was mailed and before the expiration of the thirty-day SSOC response window, the Veteran informed the AOJ in writing that he never received notice of the examination.  See 38 C.F.R. § 20.302(c)(2014).  The notice of examination is not of record, and the Board cannot presume that such notice was sent.  Kyhn v. Shinseki, 716 F.3d 572, 576-77 (Fed. Cir. 2013).

Further, the Veteran notified the AOJ that he has relocated to a facility in Barstow, California, although his mailing address remains in Alameda, California.  He requested a rescheduled examination at a VAMC closer to Barstow, as San Francisco is more than 400 miles away from his current location.  His spouse recently reported that the street number for the Alameda address was different than that used by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination at a facility convenient to his residence, most recently reported to be in Barstow, California.  Insure that a copy of the notice letter is associated with his claims file.  Additionally, contact the Veteran via telephone at the number provided in his June 2015 statement to advise him of the date, time and location of the rescheduled examination.

The VA examiner must address whether the Veteran has a currently diagnosed psychiatric disability that is at least as likely as not the result of active service.  The examiner must review the claims file.

For each diagnosis noted in the record, the examiner should state whether it is at least as likely as not that the psychiatric disorder first manifested during a documented period of active duty or active duty for training (ACDUTRA), or is otherwise related to an event or injury during such period.  

If a diagnosed psychiatric disorder is determined to have pre-existed a period of active duty or ACDUTRA, the examiner must address whether it is at least as likely as not that the psychiatric disorder was aggravated during such period.  

The examiner must be advised that the Veteran's documented periods of active duty and ACDUTRA are July 1967 to July 1971 (Navy), June 1998 to September 1998 (Air Force), and December 1998 to April 1999 (Air Force).

If a previously diagnosed psychiatric disorder is not found currently, the examiner should address whether the prior diagnosis was erroneous or the previously diagnosed condition is in remission.  The examiner must provide rationale for all opinions provided.

If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

